Citation Nr: 0935779	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO. 06-31 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral 
hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1988 through 
June 1994, with additional reserve service. This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
December 2002 and February 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, and St. Petersburg, Florida.

The Board notes that in April 2008 the Veteran submitted a 
request for service connection for a seizure disorder. In 
December 2008, he submitted a statement attempting to reopen 
his claim for service connection for a neurological disorder. 
It is unclear whether these claims are one in the same. 
Neither statement has been acted upon at the RO level. These 
issues are REFERRED to the RO for clarification and 
appropriate action.

The issue of entitlement to service connection for a skin 
rash is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's pure tone threshold average in June 2002 was 
46.25 for the right ear and 43.75 for the left ear, and the 
speech recognition scores were 84 percent in the right ear, 
and 96 percent in the left ear.

2. The Veteran's pure tone threshold average in November 2005 
was 60 in the right ear and 52.5 in the left ear, with speech 
recognition scores of 96 percent in each ear.

3. There is no competent medical evidence establishing a 
connection between the Veteran's tinnitus and his active 
service, including noise exposure during service.



CONCLUSIONS OF LAW

1. The criteria for a compensable initial rating for 
bilateral hearing loss are not met at any time during the 
course of this appeal. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100, Tables VI, VIA, 
and VII (2008).

2. The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating - Hearing Loss 

The Veteran is seeking a compensable rating for his service 
connected bilateral hearing loss. He was initially service 
connected at a noncompensable rate by way of the October 2004 
rating decision. In May 2005, he filed a VA Form 9 (Appeal to 
the Board of Veterans Appeals), which clearly refers to his 
hearing loss claim.  While the statement does not 
specifically state that the Veteran disagrees with the 
initial rating, it can be liberally construed as a timely 
notice of disagreement with the October 2004 rating decision.  
As such, this is an appeal of the initial compensable rating 
assigned for bilateral hearing loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. Evidence to be considered in the 
appeal of an initial rating is not limited to that reflecting 
the then current severity of the disorder. Fenderson v. West, 
12 Vet. App. 119 (1999). A disability must be considered in 
the context of the whole recorded history. Id. Consistent 
with the facts found, the ratings may be higher or lower for 
different segments of the time, i.e., the ratings may be 
"staged." Id. 

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered. Lendenmann v. Principi, 
3 Vet. App. 345 (1992). 

The rating schedule provides a table (Table VI) for the 
purpose of determining a Roman numeral designation (I through 
XI) for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average, 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. 
See 38 C.F.R. § 4.85. Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear. 

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear pure tones at several 
frequencies, called the pure tone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination. The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment. 

Tables VI, VIA, and VII are provided on the following pages 
for the Veteran's convenience. 











Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discr
im- 
inati
on
Pure tone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Pure tone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI






Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT 
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The claims folder in this case includes service treatment 
records, June 2002 and November 2005 VA examination reports, 
VA outpatient treatment records, and the Social Security 
Administration file. The Board has reviewed the evidence in 
its entirety, and the only measurements of the Veteran's pure 
tone thresholds and speech recognition scores within the 
scope of this claim are found in the June 2002 and November 
2005 VA examination reports. The Social Security records 
pertain to psoriasis and anxiety. And the VA treatment 
records show no treatment for hearing loss.

The Veteran was first afforded a VA audio examination in June 
2002. At that time, he exhibited pure tone thresholds, in 
decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
20
35
65
65
LEFT
35
30
50
60

The pure tone threshold average was 46.25 for the right ear 
and 43.75 for the left ear, and the speech recognition scores 
were 84 percent in the right ear, and 96 percent in the left 
ear.

These findings do not warrant a compensable evaluation for 
bilateral hearing loss. The mechanical application of the 
above results compels a numeric designation of II in the 
right ear and I in the left ear under Table VI (38 C.F.R. § 
4.85), and such a designation requires the assignment of a 
noncompensable rating under Table VII. 

The Veteran was again afforded a VA audio examination in 
November 2005. At that time, he exhibited pure tone 
thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
40
50
65
85
LEFT
35
45
60
70

The pure tone threshold average was 60 for the right ear and 
52.5 for the left ear, and the speech recognition scores were 
96 percent in each ear.

These findings do not warrant a compensable evaluation for 
bilateral hearing loss. The mechanical application of the 
above results compels a numeric designation of II in the 
right ear and I in the left ear under Table VI (38 C.F.R. § 
4.85), and such a designation requires the assignment of a 
noncompensable rating under Table VII. 

The medical evidence fails to show that a compensable rating 
is warranted for the Veteran's bilateral hearing loss at any 
time. 

The VA examination is adequate for rating purposes. VA 
regulation requires an examination including a controlled 
speech discrimination test (Maryland CNC), a pure tone 
audiometry test, and without the use of hearing aids. 
38 C.F.R. § 4.85(a). These requirements were met in the VA 
examination described above. The fact that the examination 
was not given with the sounds and noises experienced under 
the ordinary conditions of life does not render them 
inadequate for rating purposes. The examination here is no 
less than adequate according to VA regulation.

The Board again notes that this evaluation is purely 
according to a prescribed mechanical formula. In such a case, 
there can be no question as to whether hearing loss more 
nearly approximates the disability picture of the next higher 
rating. 
See 38 C.F.R. § 4.7 (2008). A compensable rating is not 
warranted according to the evidence of record. 

Furthermore, there is no evidence that the service-connected 
hearing loss, by itself, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1). There is no showing the Veteran has 
required frequent hospitalizations for treatment. Nor is 
there any showing that the hearing loss has resulted in 
marked interference with employment. He has reported 
difficulty obtaining employment that requires a hearing test, 
but not marked interference with employment in general. While 
the Board sympathizes with the difficulty described by the 
Veteran, it does not exemplify marked interference with the 
Veteran's employment. Based on these considerations, the 
Board finds that the RO did not err in failing to refer this 
claim to the Director of the VA Compensation and Pension 
Service for an initial determination. See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).

Service Connection - Tinnitus

The Veteran is seeking service connection for tinnitus. For 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

The evidence available for review in this case includes 
service treatment records, post-service treatment records, 
and a VA audiological examination report. During service 
there is no report of ringing in the ears or diagnosis of 
tinnitus in the service treatment records. There is a 
September 1988 notation that the Veteran did not use hearing 
protection at that time, but in March 2003, his service 
treatment records show that he was on a hearing profile and 
specifically instructed to wear hearing protection. With or 
without hearing protection, however, there is no notation of 
tinnitus or ringing in the ears in the several envelopes of 
service treatment records. In fact, the Veteran does not 
claim to have received treatment for tinnitus in service. See 
March 2006 notice of disagreement. That said, service 
connection may also be established if the evidence shows that 
tinnitus diagnosed after discharge was incurred in service. 
38 C.F.R. § 3.303(d).

The first post-service audiological report discussing 
tinnitus is the June 2002 report. At that time, the Veteran 
is noted to have periodic right-sided tinnitus, with unknown 
frequency or duration. The Veteran reported its onset as one 
year prior to the examination. The Veteran was again afforded 
a VA examination in November 2005, at which time he reported 
intermittent bilateral tinnitus, which he first noticed three 
years prior. Thus, according to the June 2002 report, the 
tinnitus started in 2001 and according to the November 2005 
report it started in 2002. In the March 2006 notice of 
disagreement, the Veteran stated that he has had it since 
1989 or 1990. Thus, the Veteran's reports of the date of 
onset of ringing in his ears is inconsistent throughout the 
claims folder. Lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). However, with such inconsistent reports of the 
period of time, the Board finds the Veteran's statements as 
to the initial onset of his tinnitus to be unreliable. Thus, 
the Board turns to the only other evidence regarding medical 
nexus, the VA examination report.

The November 2005 VA examiner diagnosed "constant 'ringing' 
tinnitus" and suggested that the recent onset of the 
tinnitus indicates that it is a normal aging process. No 
other evidence of complaint of tinnitus was found by the 
examiner, which is consistent with the Board's review of the 
record. Based upon the evidence, the examiner concluded that 
the Veteran's "tinnitus is not as likely as not due to noise 
exposure from military service." Again, while lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical 
causation. See Espiritu at 494-495 (1992). Competent medical 
evidence of a medical nexus is required for service 
connection and no such evidence exists in this case.

Thus, when examined as a whole, the claims folder establishes 
a current tinnitus diagnosis, but no competent medical 
evidence showing that it manifested during or due to active 
service. Because there is no competent medical evidence 
establishing a nexus between the Veteran's tinnitus and his 
active service, there is no basis upon which to grant service 
connection under 38 C.F.R. § 3.303(a). The Board notes that 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. Because 
the evidence here is not in equipoise, and, in fact, the 
absence of evidence to support the claim suggests that the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). The U.S. Court of Appeals 
for Veterans Claims has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran letters in August 2005 and April 2008 
informing him of what was necessary to establish his claims, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf. These letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1). To whatever extent 
the recent decision of the Court in Dingess v. Nicholson, 
supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the April 2008 letter 
satisfied the requirement. VA's duty to notify the Veteran 
was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, 
his service treatment records, post-service VA treatment 
records, and VA examination reports have been associated with 
the claims folder. The Veteran requested a Travel Board 
hearing and one was scheduled for May 2009, but the Veteran 
failed to appear. The notice of hearing was mailed to the 
Veteran's most recently reported address of record, and he 
provided no reason for failing to appear, nor has he 
requested that the hearing be rescheduled. These claims are, 
therefore, adjudicated without the benefit of the Veteran's 
hearing testimony. 

The Veteran has not notified VA of any additional relevant 
evidence with regard to these claims. VA has done everything 
reasonably possible to assist the Veteran. A remand for 
further development of this claim would serve no useful 
purpose. VA has satisfied its duties to notify and assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In December 2002, VA issued a rating decision that denied the 
issue of entitlement to service connection for a skin rash. 
In January 2003, the Veteran submitted a statement indicating 
that he wanted "to appeal issue 1 & 2" in the December 2002 
rating decision. Entitlement to service connection for a skin 
rash was issue number 1 in that rating decision. This 
statement can be clearly construed as a timely notice of 
disagreement with the denial of service connection for a skin 
rash. The Veteran has not, however, been afforded a Statement 
of the Case (SOC) for this issue.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the Veteran or his 
representative. 38 C.F.R. § 19.26 (2008).

Because the RO has not granted service connection for a skin 
rash and the Veteran has not withdrawn that appeal, an SOC 
must be issued. See Manlincon v. West, 
12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue 
of service connection for a skin rash. 
Advise the Veteran of the need to timely 
file a substantive appeal to perfect the 
appeal. The appropriate time to respond 
must be afforded. If in order, the matter 
should then be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


